John MAUZY PITTMAN, Judge. The appellant in this criminal case was charged with murder in the shooting of a long-time friend, Jerry Markum. Appellant admitted the shooting but asserted that it was done in self-defense. After a jury trial, he was convicted of first-degree murder and sentenced to forty years’ imprisonment. From that decision, comes this appeal. For reversal, appellant contends that the trial court erred in refusing to grant a continuance, in allowing the prosecution to introduce evidence of appellant’s violent character, and in proceeding to trial without a finding that appellant was mentally fit to proceed. Because we find it to be dispositive, we first address appellant’s argument that the trial court erred in allowing the prosecution to introduce evidence of appellant’s violent character. The trial judge permitted the State to introduce evidence to show that appellant had a disposition for violence, stating that he was overruling appellant’s objection to this testimony at trial because appellant had put his own character at issue simply by asserting self-defense. On appeal, appellant contends that this was error. We agree.  The case of West v. State, 265 Ark. 52, 576 S.W.2d 718 (1979), is directly on point. It holds that a defendant does not put his own reputation for peacefulness at issue by asserting selTdefense, and has been cited as authority for that proposition as recently as 1995. See Landrum v. State, 320 Ark. 81, 894 S.W.2d 933 (1995). Furthermore, we do not think it can be said that the error was harmless. Before an evidentiary error may be declared harmless, the reviewing court must conclude that the error is slight and the remaining evidence of a defendant’s guilt is overwhelming. Green v. State, 59 Ark. App. 1, 953 S.W.2d 60 (1997). The error in the present case was not slight, because it went directly to appellant’s propensity to commit violence and thus went to the heart of the case, appellant’s intent in shooting Jerry Markum. Furthermore, although there were four eyewitnesses who testified that appellant shot the victim, three of those witnesses were incarcerated at the time of trial and the fourth expressly admitted that his memory is impaired because of a head injury. Moreover, many of the witnesses freely admitted that they had been drinking, taking drugs, or were otherwise impaired at the time of the incident. Finally, all of the witnesses were friends with the victim. The question at trial was credibility and, under these circumstances, we cannot say that the erroneous admission of the evidence was harmless. The remaining issues argued by appellant are not likely to arise again on retrial, and we therefore need not address them. Reversed and remanded. Neal, Bird, Koonce, and Roaf, JJ., agree. Stroud, J., concurs.